              Case 1:17-cr-00142-RA Document 554 Filed 08/10/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 8-10-20

 UNITED STATES OF AMERICA

                           v.                                           17-CR-142 (RA)

                                                                            ORDER
 STEVE BORIA,
                            Defendant.



RONNIE ABRAMS, United States District Judge:


         The Clerk of Court is respectfully directed to mail a copy of the endorsed letter at Dkt. 553 to

Mr. Boria.

SO ORDERED.

Dated:       August 10, 2020
             New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
